                  Case 19-51008-JKS              Doc 50      Filed 07/09/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                               Case No. 17-12560 (JKS)
al.,1
                                                                     (Jointly Administered)
                                    Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of
the Woodbridge Liquidation Trust, successor in
interest to the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,                                              Adversary Proceeding
                                    Plaintiff,                       Case No. 19-51008 (JKS)
                         vs.

RICHARD ANTHONY MILLER,

                                    Defendant.


              STIPULATION OF DISMISSAL OF ADVERSARY PROCEEDING


                  Plaintiff Michael Goldberg, as Liquidating Trustee of the Woodbridge

Liquidation Trust, and defendant Richard Anthony Miller. (collectively, the “Parties”), have

entered into a settlement agreement that resolves the claims asserted in the above-captioned

adversary proceeding. Accordingly, the Parties hereby stipulate, pursuant to Rule 41(a)(1)(A)(ii)

of the Federal Rules of Civil Procedure, made applicable to this adversary proceeding by Rule

7041 of the Federal Rules of Bankruptcy Procedure, to the dismissal with prejudice of this

adversary proceeding, with each party to bear its own attorneys’ fees and costs.




1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.


DOCS_LA:338690.1 94811/002
                  Case 19-51008-JKS   Doc 50   Filed 07/09/21   Page 2 of 2




  STIPULATED AND AGREED:

  Dated: July 9, 2021

  PACHULSKI STANG ZIEHL & JONES LLP

  /s/ Colin R. Robinson                           /s/ Richard Anthony Miller
  Bradford J. Sandler (DE Bar No. 4142)           Richard Anthony Miller
  Andrew W. Caine (CA Bar No. 110345)             20 East Foothill Blvd., Suite 100
  Colin R. Robinson (DE Bar No. 5524)             Arcadia, CA 91006
  919 North Market Street, 17th Floor             Telephone: (626) 294-0414
  P.O. Box 8705
  Wilmington, DE 19899-8705 (Courier 19801)       Pro Se Defendant
  Telephone: (302) 652-4100
  Facsimile: (302) 652-4400
  Email: bsandler@pszjlaw.com
          acaine@pszjlaw.com
          crobinson@pszjlaw.com

  Counsel to Plaintiff




DOCS_LA:338690.1 94811/002                 2
